2017 UT App 49



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                               v.
                       ROBERT EARL CLINE,
                           Appellant.

                            Opinion
                        No. 20160179-CA
                      Filed March 23, 2017

           Third District Court, Salt Lake Department
                 The Honorable Keith A. Kelly
                          No. 151907577

           Brady Minow Smith, Attorney for Appellant
          Simarjit S. Gill, Jon D. Shuman, and Matthew J.
                  Hansen, Attorneys for Appellee

 JUDGE DAVID N. MORTENSEN authored this Opinion, in which
 JUDGES J. FREDERIC VOROS JR. and JILL M. POHLMAN concurred.

MORTENSEN, Judge:

¶1    After stalking his neighbor and trespassing on her
property, Defendant Robert Earl Cline was sentenced to jail and
placed on probation. He now appeals, arguing that the sentences
were an abuse of the district court’s discretion. We affirm.

¶2      Defendant was on probation in an unrelated case when he
met Neighbor. Defendant began arriving at Neighbor’s home
uninvited, calling her repeatedly, and sending her emails. Five
months after their initial meeting, Neighbor was living in fear for
her safety and suffering “constant harassment” from Defendant.
Neighbor called the police one day when she found Defendant
loitering on her porch. When the police arrived, Defendant
allegedly claimed he was married to Neighbor and identified
                          State v. Cline


himself by the name of Neighbor’s ex-husband. Defendant was
charged with criminal trespass, a class A misdemeanor under
section 76-6-206(2)(b)(i) of the Utah Code, and giving false
personal information to a peace officer, a class A misdemeanor
under section 76-8-507(2) (collectively, Case One). While Case
One was pending, Neighbor obtained a civil stalking injunction
against Defendant.

¶3     Pursuant to a plea agreement, Defendant pled guilty to
the criminal trespass charge, and the State dismissed the false
information charge. The district court accepted the plea in Case
One and released Defendant to pretrial services, ordering him to
have no contact with Neighbor. Defendant promptly disobeyed
that order, and the court revoked the order of release. Shortly
thereafter, at a bail hearing, the court again agreed to release
Defendant pending sentencing and gave “the strict order that he
have absolutely no contact” with Neighbor. The court also
ordered Defendant to cooperate in the preparation of a
presentence investigation report.

¶4     Six days after the second order to avoid contact with
Neighbor, Defendant showed up at her house. He was then
charged with stalking, a class A misdemeanor under section 76-
5-106.5(3)(a) (Case Two).

¶5    Defendant pled guilty in Case Two and was immediately
sentenced in both cases.1 The district court reviewed the
presentence investigation report and largely followed its
recommendations. For Case One, the court sentenced Defendant




1. That same day, Defendant also admitted violating his
probation in the unrelated case, see supra ¶ 2, and was sentenced
in a yet another case. That additional case is being reviewed in a
separate appeal. See State v. Cline, 2017 UT App 50.



20160179-CA                     2               2017 UT App 49
                            State v. Cline


to jail,2 placed Defendant on probation for 24 months, and
entered additional orders related to Defendant’s conduct and
treatment. The district court ordered an identical sentence in
Case Two and made clear that the second sentence was “to run
concurrently with the jail time” in Defendant’s other cases.

¶6     Defendant appealed from both sentences, and we
consolidated the two appeals. We consider the single issue of
whether the district court abused its discretion by sentencing
Defendant to jail and probation.

¶7       A district court abuses its discretion during sentencing if
it fails “to consider all legally relevant factors, or if the sentence
imposed exceeds the limits prescribed by law. Generally, a . . .
sentence should be overturned only when it is inherently unfair
or clearly excessive.” State v. Law, 2003 UT App 228, ¶ 5, 75 P.3d
923 (citations and internal quotation marks omitted).

¶8     Defendant argues that while “some jail time and
probation” would have been appropriate, the decision to impose
180 days of jail followed by 24 months of probation was not
supported by the record. In his view, “his character, attitude,
and rehabilitative needs,” combined with a “criminal history
[that] consisted of misdemeanors, and mostly class B
misdemeanors,” called for a sentence that “focus[ed] on mental
health treatment to prevent future problems of the same nature”
because “jail was not going to solve his ongoing trouble.” We

2. The district court initially sentenced Defendant to 365 days in
jail but then suspended 185 days of that sentence, leaving 180
days to be served. At a subsequent review hearing, after
Defendant filed his notice of appeal, the district court ordered
that the 180 days be reduced to 140 days. Because we conclude
that the district court did not abuse its discretion in ordering the
longer original sentences, we need not consider whether the
modified sentences constitute an abuse of discretion.



20160179-CA                      3                 2017 UT App 49
                           State v. Cline


read Defendant’s argument to mean that because mental health
concerns might have contributed to Defendant’s behavior, such
considerations should have been the district court’s primary
focus in sentencing him.

¶9     This argument lacks merit because, in sentencing
Defendant, the district court appropriately considered
Defendant’s apparent need for mental health treatment along
with Neighbor’s need for safety and society’s interest in
punishment and deterrence. The district court’s resolution of
these competing needs was not inherently unfair or clearly
excessive. Defendant had demonstrated a willingness to flout
orders prohibiting his contact with Neighbor when he ignored
the initial no-contact order, when he violated the civil stalking
injunction, and when he disregarded the second, stricter no-
contact order entered at the bail hearing. The district court thus
properly determined that jail and probation were necessary to
protect against further risks to Neighbor’s safety.

¶10 Further, the court expressly addressed Defendant’s
mental health concerns by ordering him “to take mental health
medication prescribed” to him and to obtain “a mental health
evaluation . . . and successfully complete any recommended
treatment.” Defendant makes no mention of this aspect of his
sentence, nor does he explain how the district court should have
more effectively “focus[ed] on mental health treatment.” And
although Defendant fails to articulate exactly how the district
court’s handling of his mental health concerns demonstrates a
failure to properly consider the mental health implications of
this case, we have no difficulty concluding that the resulting
sentences were proper exercises of the district court’s discretion.
See, e.g., State v. Ricks, 2014 UT App 85, ¶ 6, 325 P.3d 845 (per
curiam) (concluding that a court did not abuse its discretion in
sentencing a defendant with mental health issues when it
ordered “a prison term with a further recommendation that she
be considered by the parole board for release to the treatment
program”); State v. Ward, 2012 UT App 346, ¶¶ 3–4, 293 P.3d 399


20160179-CA                     4                2017 UT App 49
                          State v. Cline


(per curiam) (concluding that a court did not abuse its discretion
in sentencing a defendant with bipolar disorder and a criminal
history consisting only of misdemeanors when it ordered prison
and recommended to the Board of Pardons that the defendant be
“granted mental health treatment and access to medications”).

¶11 In sum, Defendant’s “argument that the district court
discounted or failed to appropriately consider his mental illness
is without merit.” See Ward, 2012 UT App 346, ¶ 4. His
“disagreement with the district court’s assessment of the factors
does not demonstrate that the district court did not consider all
relevant factors in sentencing.” See id.

¶12 Because Defendant has not shown that the district court
failed to consider any relevant factor in sentencing him, and
because he does not argue that the sentences were otherwise
invalid or excessive, we cannot conclude that the district court
abused its discretion. We therefore affirm.




20160179-CA                     5               2017 UT App 49